Plaintiff sues to recover the pay of his civilian position with the United States Post Office Department claiming that his dismissal on February 12,1957, was improper. Plaintiff also seeks to recover pay and allowances from November 13, 1947, to October 30, 1948, on the ground that his release from active duty with the United States Air Force on November 13, 1947, was premature. Defendant has moved that the petition be dismissed as untimely in that its filing in 1967 was more than 6 years after plaintiff’s causes of action, if any, accrued. Upon consideration of defendant’s motion and plaintiff’s opposition thereto and without oral argument, the court concluded that the claims are barred by the statute of limitations, 28 U.S.C. §2501, and on April 26, 1968, the petition was dismissed. Plaintiff’s motion for rehearing and altered or amended order denied June 14,1968.